1   This memorandum opinion was not selected for publication in the New Mexico Reports. Please see
 2   Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum opinions. Please
 3   also note that this electronic memorandum opinion may contain computer-generated errors or other
 4   deviations from the official paper version filed by the Court of Appeals and does not include the
 5   filing date.
 6        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 7 MARTIAS ACOSTA and
 8 MARIA ACOSTA,

 9          Plaintiffs-Appellees,

10 v.                                                           NO. 30,003

11 JOHN H. HENDRIX CORPORATION and
12 TOMMY CARRUTH,

13          Defendants-Appellants.

14 APPEAL FROM THE DISTRICT COURT OF LEA COUNTY
15 William G. Shoobridge, District Judge

16   Trenchard & Hoskins
17   Robert Trenchard, Jr.
18   Paul G. Tellez
19   El Paso, TX

20 for Appellees

21   Hinkle, Hensley, Shanor & Martin, L.L.P.
22   Richard E. Olson
23   Lucas M. Williams
24   Roswell, NM

25 for Appellants
1                          MEMORANDUM OPINION

2 FRY, Chief Judge.

3       Summary affirmance was proposed for the reasons stated in the calendar notice.

4 No memorandum opposing summary affirmance has been filed, and the time for doing

5 so has expired. AFFIRMED.

6       IT IS SO ORDERED.



7
8                                       CYNTHIA A. FRY, Chief Judge

9 WE CONCUR:


10
11 MICHAEL D. BUSTAMANTE, Judge



12
13 CELIA FOY CASTILLO, Judge




                                           2